      Case: 4:18-cv-00128-NBB-JMV Doc #: 29 Filed: 05/08/20 1 of 1 PageID #: 76




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

CURTIS C. EVANS                                                                             PLAINTIFF

v.                                                                          No. 4:18CV128-NBB-JMV

PELICIA HALL, ET AL.                                                                     DEFENDANTS


                    ORDER GRANTING PLAINTIFF’S MOTIONS [25], [28]
                              FOR A STATUS UPDATE

        This matter comes before the court on the plaintiff’s motions for a status update on the return

of the portion of the filing fee he has paid into the court prior to revocation of his pauper status. A

check for $313.89 was sent to Premier Supply Link at the beginning of April, and a voucher has been

processed for that check. The plaintiff should have received the funds.

        SO ORDERED, this, the 8th day of May, 2020.


                                                         /s/ Jane M. Virden
                                                         UNITED STATES MAGISTRATE JUDGE
